Title: Lewis Cass to William Harris Crawford, 30 July 1816
From: Cass, Lewis
To: Crawford, William Harris


        
          Sir,
          Detroit July 30th. 1816
        
        The west bank of this River from its mouth for about nine miles is in the possession of the Wyndotts, It is a spot to which they are much attached, From time immemorial the general council fire of all the nations has been kindled upon it, But the experience of the last four years has sufficiently shewn how important it is to us that this tract of country should be in our possession and that a white Settlement should be interposed between the British possessions on the opposite side and the Indians, The contiguity of this part of the River Bank, to Malden enables both parties to preserve a continued communication almost equally dangerous to us in peace and in war, The first instance of dereliction on the part of the Indians at the commencement of the late war was here, Alternately bribed and threatened, they finally crossed the River and this example was soon followed by the general disaffection of the Indians. If the Government should direct the lands of the United States in this Territory to be sold, a white population upon the margin of the river would effectually intercept this communication, and would add more than any other measure to the security of the Country. In this event it becomes important to ascertain what disposition can be made of the Indians now living upon this tract. Their progress in the arts of civilized life has been great, They have good houses, orchards, cornfields, Cattle, Hogs &c.
        I am told that these Indians from the time of Wayne’s treaty, when this country was ceded to the United states to the present have contended they were assured by Genl. Wayne that this spot should be secured to them, and it was their faith in this assurance which induced them to sign the Treaty.

From information which has reached me I have no doubt of the fact, and the accompanying Speech of Mr. Jefferson to them will shew the view, which was taken by the Government of this subject in 1809.
        Some time subsequent to the delivery of this Speech I beleive an Act of Congress passed securing to these Indians a part of the land for fifty years, In the dispersion and distruction of the records of the Territory during the war all the copies of the laws were lost and I have never been able to find this Act. The Wyndotts however have utterly refused to accept the land upon these terms, They require it agreeably to Mr. Jefferson’s promise to them forever.
        Since the commencement of my official relation with them it has been a favourite object with me to procure their consent to abandon this land and to form a settlement elsewhere. They have finally agreed, if the United states will secure to them and their heirs a tract of Six miles square upon the River Huron, from twelve to fifteen miles from its mouth, that they will form a Settlement there next season and abandon all pretensions to the land, on which they now live. But unless the fee of the land is secured to them, it will be useless to make the offer. The connexion they have had with us has taught them the importance of Securing the land, upon which they must make valuable improvements, to their descendants. The moral claims which they have to the tract upon which they live from ancient possession, from the assurances given them by Genl. Wayne, and from the promise of Mr. Jefferson and the equitable claim which valuable improvements give them entitle them to some equivalent for the abandonment, which they propose to make of the land upon the margin of the River. I have not committed the Government nor myself in our di[s]cussions on the subject, I have merely promised to refer the question for decision, to the authority, which can alone decide it.
        Should the president upon a view of the whole matter think it for the interest of the United states, that the proposed arrangement should be made, it would be necessary to reserve from the Sales the tract which the Indians are disposed to Select. The Acts of Congress of March 26, 1804, and of April 25th. 1808 under which the lands of the United states in this Territory may be sold, leave it discretionary with the president when these sales shall be made, I presume therefore any particular tract may be reserved from the general sale, until Congress shall be enabled to act upon the Subject, Very Respectfully sir I have the honor to be Yo. mo. obt servt
        
          Lew Cass.
        
      